457 So.2d 458 (1984)
Floyd ENGLISH
v.
STATE of Alabama.
3 Div. 13.
Court of Criminal Appeals of Alabama.
October 9, 1984.
B.F. Lovelace, Brewton, for appellant.
Charles A. Graddick, Atty. Gen., and Phillip Luke Hughes, Asst. Atty. Gen., for appellee.
TYSON, Judge.
Floyd English was indicted for "knowingly enter[ing] or remain[ing] unlawfully in a building of Emily B. Davis with intent to commit a crime therein", in violation of § 13A-7-7, Code of Alabama 1975. The jury found the appellant "guilty of Burglary in the Third Degree as charged", and following a sentencing hearing the trial court sentenced the appellant to ten years in the penitentiary pursuant to the habitual offender act.

I
The only issue raised on appeal is that there was insufficient evidence to support the jury's verdict.
The sufficiency of the evidence is raised for the first time on appeal. It has long been the established law in this state that the sufficiency of the evidence is not subject to review by this court unless the appellant has challenged such evidence by a motion to exclude the State's evidence, motion for judgment of acquittal, request for the affirmative charge, or through a motion for new trial filed in the trial court. See George v. State, 54 Ala.App. 90, 304 So.2d 908 (1974); Sprinkle v. State, 368 So.2d 554 (Ala.Crim.App.1978), writ quashed, 368 So.2d 565 (Ala.1979); Lewis v. State, 372 So.2d 882 (Ala.Crim.App.), cert. denied, 372 So.2d 885 (Ala.1979); Johnson v. State, 424 So.2d 1379 (Ala.Crim.App. 1982).
In the present case, the record does not reveal that any of the above procedures were followed. Therefore this court has nothing before it which can be subjected to review.
*459 This record is free of error and therefore this cause is affirmed.
AFFIRMED.
All the Judges concur.